IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10630
                         Summary Calendar



LEON JACKSON, JR

                Plaintiff - Appellant

     v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                Defendant - Appellee

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:98-CV-419
                      --------------------
                         January 9, 2003

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Leon Jackson, Jr., appeals the denial of his application for

supplemental security income benefits alleging that he was

disabled because of back and joint pain.    Jackson contends that

he carried his burden of proving that he was disabled by pain

because it is well known that gout is very painful and he has

produced x-ray evidence of degenerative disk disease in his back.

He also contends that he has shown two of the four indicia under

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10630
                                -2-

Social Security Ruling (SSR) 88-13, i.e., reduced joint motion

and sensory and motor disruption, and that the severity of his

pain is demonstrated by the residual functional capacity (RFC)

evaluation made by Dr. George Cole.

     The record does not support Jackson’s contentions.    With

regard to Jackson’s argument regarding the pain associated with

gout, the record shows that he did not suffer constantly from

gout but that he had attacks of gout.     With regard to his back

pain, the medical records he cites concerning his degenerative

disk disease indicated that there had been no significant change

since a prior examination nearly a year earlier.     Furthermore, by

the time of Jackson’s hearing, Social Security Ruling (SSR) 88-13

had been superseded by SSR 96-7P, which requires that the

adjudicator consider seven factors in assessing a claimant’s

statements regarding symptoms and their effects.

     The administrative law judge (ALJ) impliedly discredited Dr.

Cole’s assessment, which found Jackson considerably more disabled

than any other physician of record or reviewing physician.    Dr.

Cole’s assessment did not document how he came to the conclusion

that Jackson could not perform the listed activities, and Dr.

Cole did not appear to have reviewed Jackson’s other records.

Thus, the ALJ was entitled to give Dr. Cole’s opinions less-than-

controlling weight.   See Greenspan v. Shindala, 38 F.3d 232, 237

(5th Cir. 1994).   Because substantial evidence supports the ALJ’s

determination regarding the credibility of Jackson’s complaints
                           No. 02-10630
                                -3-

of pain, it is entitled to judicial deference.   See Hollis v.

Bowen, 837 F.2d 1378, 1384 (5th Cir. 1988).

     Jackson also argues that the ALJ did not cite any medical

evidence in support of his finding that Jackson retained the

ability to perform a full range of sedentary work and that the

ALJ misstated Dr. Cole.

     Although Jackson is correct that the ALJ misstated Dr. Cole

as finding that Jackson’s symptoms had “abated,” instead of that

they were “beginning to abate” with therapy, Jackson’s argument

that the Commissioner did not carry her burden nonetheless fails.

Jackson was 48 years old at the time of the hearing and had only

an eighth grade education but was able to communicate in English.

The ALJ found that his impairment was severe, but that he was not

disabled by pain.   Thus, Jackson met the criteria of Rule 201.18.

See Hollis v. Bowen, 832 F.2d 865, 867 (5th Cir. 1987).      The ALJ

may rely on that ruled to determine whether there is other work

available that the claimant can perform.   See Fraga v. Bowen, 810

F.2d 1296, 1304 (5th Cir. 1987).   Because this finding is

supported by substantial evidence, Jackson’s contention that he

did not have the RFP to perform sedentary work lacks merit.

     The district court’s judgment affirming the Commissioner’s

denial of benefits is AFFIRMED.